Citation Nr: 1308225	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for congestive heart failure, to include as due to ionizing radiation and/or hazardous chemical exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation and/or hazardous chemical exposure.

3.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to ionizing radiation and/or hazardous chemical exposure.  


WITNESSES AT HEARING ON APPEAL

Appellant and L.W.


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel
INTRODUCTION


The Veteran had active duty service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  The Veteran was afforded a November 2010 RO hearing and an October 2012 Board hearing before the undersigned.  Both hearing transcripts are associated with claims folder.  

The Veteran submitted evidence following the last review by the agency of original jurisdiction (AOJ).  He included a waiver of review by the AOJ, and the Board may consider the additional evidence in the first instance.  38 C.F.R. § 20.1304(c).

A review of the Virtual VA paperless claims processing system does not show any pertinent records that have not been associated with the physical claims folder. 


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran had exposure to ionizing radiation or hazardous chemicals during service. 

2.  Congestive heart failure did not have its clinical onset in service and is not otherwise related to active duty; cardiovascular disease was not exhibited within the first post service year.   

3.  Diabetes mellitus Type II did not have its clinical onset in service and is not otherwise related to active duty; diabetes mellitus Type II was not exhibited within the first post service year.   

4.  Prostate cancer did not have its clinical onset in service and is not otherwise related to active duty; prostate cancer was not exhibited within the first post service year.   


CONCLUSIONS OF LAW

1.  Congestive heart failure was not incurred or aggravated in service, and a cardiovascular disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Diabetes mellitus was not incurred or aggravated in service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  Prostate cancer was not incurred or aggravated in service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In April 2009, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records, personnel records, VA treatment records, and Social Security Administration (SSA) disability records have been obtained.  The Veteran has submitted numerous written statements, medical articles, video, and medical records in support of his claims.    

The Board notes that Richmond VA Medical Center (Richmond VAMC) treatment records from 1971 to 1983 are missing.  The Richmond VAMC issued a November 2009 letter stating that after an extensive search they could not locate records within this time period for the Veteran and that they sent all available records.  In light of this response, the Board finds that further search efforts would be futile and VA complied with its duty to assist in attempting to locate these records.  38 C.F.R. § 3.159(c)(2).  

Although the Richmond VAMC stated that they sent all available records in November 2009, it appears that there may be outstanding VAMC records between 1997 and 2008.  In this instance, the Veteran asserts that his disabilities are related to ionizing radiation exposure and/or chemical exposure.  As detailed below, the Board rejects any assertion that the Veteran had occupational ionizing radiation or hazardous chemical exposure in service.  He had not asserted having another in-service, event, injury, or disease that is related to his claimed disabilities, nor does the persuasive evidence in any way suggest an in-service nexus.  In short, the probative evidence is completely absent for an in-service event, injury, or disease for which a nexus to the current disabilities could be established.  A remand for associating additional VAMC records would not raise any reasonable possibility of substantiating the claims.  38 C.F.R. § 3.159(d). 

The Veteran claims he had ionizing radiation exposure.  Notably, prostate cancer is considered a radiogenic disease.  38 C.F.R. § 3.311(b)(2).   In such instances, VA had a duty develop the claim by submitting a request for dose information.  38 C.F.R. § 3.311.  In December 2009, the RO contacted the National Personnel Records Center (NPRC) to locate Form DD 1141 Record of Occupational Exposure to Ionizing Radiation.  They responded that they could not locate a DD 1141 for the Veteran.  Another request was made to the U.S. Army Medical Command in June 2012 with details of the Veteran's assignments and military occupational specialty (MOS).  In July 2012, the Army Dosimetry Center responded that after a thorough search they could not locate any exposure records for the Veteran.  The Board finds that VA complied with its duty to obtain an ionizing radiation dose assessment.  38 C.F.R. § 3.311.

The Veteran has not been afforded a VA examination in connection with his claims.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

As will be discussed below, the service treatment records do not suggest that any manifestations of prostate cancer, heart disease, or diabetes mellitus, Type II were present during his period of military service.  The Veteran has steadfastly asserted that he was exposed to ionizing radiation and hazardous chemical agents during service.  Nonetheless, as explained in detail below, the Board does not consider his reports credible.  There is no evidence of an event, disease, or injury in service to which his claimed disabilities could be related.  Id.  Accordingly, VA examinations are not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the November 2010 RO hearing, the decision review officer identified the issues on appeal.  The Veteran provided testimony as to his alleged in-service ionizing radiation and chemical exposure and all treatment received for his claimed disabilities.  He demonstrated actual knowledge of the ability to submit additional relevant evidence.  Following this hearing, additional efforts were made to locate records documenting ionizing radiation exposure.  

At the October 2012 Board hearing, the undersigned identified the issues on appeal.  He also identified and queried the Veteran on the elements necessary to substantiate a service connection claim.  The Veteran provided testimony as to all treatment received for his claimed disabilities and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  The duties imposed by Bryant were thereby met at both hearings.

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  General laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes diabetes mellitus and congestive heart failure, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, WL 2011-7184 (Fed. Cir. February 21, 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology for chronic diseases recognized under 38 C.F.R. § 3.309(a) may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions of cancer and heart disease, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


III.  Factual background and analysis

The Veteran contends that he developed diabetes mellitus, Type II, prostate cancer, and heart disease due to ionizing radiation and chemical exposure in service.  As explained below, the Board finds that the preponderance of the evidence is against these claims, and they will be denied.  

Service records show that the Veteran was stationed in Germany from September 1968 through April 1971.  His military occupational specialty (MOS) was as a military policeman.  He served with the 59th Ordinance Group and 165th Military Police Company.  In October 1968, a Nuclear Duty Position Evaluation Request was prepared for the Veteran.  The Registrar reported that the Veteran's health records were screened and no significant findings were made.  The US Army Advanced Weapons Support Command granted the Veteran a secret clearance in December 1968.  A March 1970 Nuclear Duty Position Screening Evaluation shows that he was found suitable for a nuclear duty position.  In August 1970, he was granted secret clearance at the U.S. Army Special Depot in Fischbach, Germany.  

Service treatment records (STRs) do not include a DD From 1141 or any suggestion that the Veteran had ionizing radiation exposure or other illness relating to his currently claimed disabilities.  As relevant, he had a shaving profile in June 1970.  In November 1970 and April 1971, he was suspected to have gonorrhea.  The February 1971 Report of Medical Examination for separation did not reveal any clinical abnormalities.  Serology testing showed negative cardiology findings.  Urinalysis was negative for sugar.  The Veteran reported "I am in good health."  

Private medical records from March 1983 show that the Veteran had two lesions removed from his left upper arm and buttocks.  He was assessed as having dermatitis fibroma.  

VA treatment records from September 1989 reflect that the Veteran had asthma.  He was noted to have a long history of allergic rhinitis.  In March and May 1991, the Veteran sought medical attention for asthma and hypertension.  He complained about chest pain in December 1991.  He described midsternum chest pain with some tingling in his hand lasting over the past four hours.  He was noted to have hypertension and high cholesterol.  Cardiac findings showed normal heart rate and rhythm, normal sinus rhythm, and no organomegaly.  The examiner assessed musculoskeletal chest pain.  

VA treatment records, dated in January 1994, reflect that the Veteran underwent an exercise stress test.  It was negative for ischemic changes; however, a myocardial imaging showed that a small area of the myocardium was at risk for ischemia.  In February and March 1995, the Veteran experienced shortness of breath.  A private cardiac stress test taken in October 1995 was within normal limits.  A February 1996 entry confirms a cardiomyopathy diagnosis.  

The Veteran underwent a heart catheterization at a private hospital in November 1997.  He was found to have normal coronary arteries, dilated cardiomyopathy with an ejection fraction of 47 percent and mild pulmonary hypertension.  

SSA records show that the Veteran was qualified for disability benefits beginning in August 1998 and listed a primary diagnosis of congestive heart failure and a secondary diagnosis of hypertension.  

In his March 2009 claim, the Veteran stated that he worked in a warehouse that stored nuclear waste and weapons.  

VA treatment records show that the Veteran is actively being treated for congestive heart failure, diabetes mellitus, Type II, and prostate cancer.  See VA treatment records from December 2008, February 2009 and March 2009.  

In April 2009, the Veteran reported that during service he worked in a nuclear and chemical weapons depot.  During the last 15 months of his assignment, his duties included escorting technicians working on weapons and material handlers.  These personnel had occupational safety gear, while he did not.  He recalled unspecified containers being mishandled with forklifts.  

In June 2009, the Veteran submitted a STR showing that he had a chest X-ray after experiencing upper respiratory infection symptoms.  He contended that it was indicative of an underlying heart disorder.  

In October 2009, the Veteran stated that several problems began within the last twelve months of service and continued when he returned home.  He listed viruses, flu, colds, shaving profile, an incorrect diagnosis of gonorrhea, hospital quarantine, and anxiety.  He again reported being stationed near nuclear and chemical weapons.  He witnessed five accidents where he had ionizing radiation and chemical exposure.  He described the accidents as forklift operators dropping a nuclear weapon and on another occasion puncturing the weapons.  He recalled gas fuming out of the weapons after the incidents.    

The Veteran had a RO hearing in November 2010.  He reported that he was exposed to ionizing radiation and chemicals while stationed at the Army depot in Fischbach, Germany.  The exposures occurred when he was forced to sit while gas permeated the room.  He was later informed by a superior that he had ionizing radiation and/or hazardous chemical exposure and was encouraged to visit a physician.  He also recalled several accidents.  He remembered that others at his duty station had hazardous maintenance suits and he did not.  He eventually sought medical treatment and was informed that he had gonorrhea.  He believed the diagnosis was incorrect since he had not had recent sexual relations.  When he returned to the clinic, the physician was informed about the chemical exposure by the commanding officer and told him the gonorrhea diagnosis was a mistake.  Since the Veteran was close to separation, the physician wrote a sealed letter for him and instructed him to take it to the nearest VA medical center after separation for appropriate treatment.  

The Veteran also recalled being under quarantine at Landstuhl Army Hospital for gonorrhea type symptoms, vomiting, and fever.  He remembered being upset about the mistaken gonorrhea diagnosis and being mistreated at the hospital.  He sought VA treatment immediately after separation and delivered the sealed letter from his army physician.  He recalled taking antibiotics and having a psychiatric referral.  He did not read the contents of the sealed letter.  He continued to have gonorrhea type symptoms following service, which caused marital discord.   

The Veteran described several accidents at the Fischbach weapons depot.  They mostly involved weapons storage drums being mishandled by loader laborers or forklift operators.  Also, he participated in a nuclear weapon transport convoy.  He could not recall the specific chemical exposure, but remember witnessing the chemical immediately killing nearby vegetation.  He stated that VA healthcare providers have informed him that his currently claimed disability could be related to in-service chemical exposure.  He noted that it was different cardiologist who told him about the possible nexus to radiation and chemical exposure.  His treating oncologist also informed him about a possible nexus. 

In March 2011, the Veteran reported that the VAMC Richmond treatment records from 1971 to 1982 were necessary to substantiate his claims. 

In June 2011, the Veteran asserted that his claimed disabilities were related to chemical and nuclear material exposure while stationed in Fischbach.  He again reiterated that the VAMC records from 1971 to 1982 were essential to his claims.  He attached a DVD.  It was a film of his computer screen as he played a YouTube video of the Fischbach depot.  The video was taken in 1995 by an amateur videographer.  It provided detailed video images of the depot, but did not provide additional information concerning history of use of the facility for nuclear or chemical weapon storage.  It did not show any overt environmental problems at the location as of 1995.  

In April 2012, the Veteran reported that in service he was responsible for guarding a building that contained nuclear weapon components and herbicide chemicals.  His only other carcinogen exposure was from cigarettes, which he quit in 1993.  He denied any family history of cancer.  

The Veteran had a Travel Board hearing in October 2012.  He stated that he was intentionally exposed to air from a nuclear weapon over the course of several months as a test subject and had chemical exposure from loading accidents in the depot.  He was ordered to sit in a chair while gas permeated the room.  Other personnel in the room wore hazardous material suits, while he did not.  He began having health problems from the ionizing radiation and started medical treatment.  His physician was informed about the radiation and chemical exposure by his superior.  He was scheduled for separation before he completed treatment and his Army physician gave him a sealed letter to deliver to his local VAMC so he could continue treatment after service.  He continued treatment at the Richmond VAMC right after separation for radiological illness.  He also recalled chemical exposure causing urinary tract problems.  He had treatment for asthma, which was believed to be related to allergies.  He then developed congestive heart failure around 1995.  However, the treating physician told him that the asthma in the early 1970s was related to subsequent heart failure.  He was diagnosed with diabetes in 1995 and prostate cancer around 2000.  

In January 2013, the Veteran submitted another statement reiterating his arguments that were previously of record.  

The basis for all three claims is ionizing radiation and/or chemical exposure in service.  See March 2009 claim.  Service records do not show that a Form DD 1141 Record of Occupational Exposure to Ionizing Radiation was ever created for the Veteran.  While they confirm that he had a secret clearance and was qualified to work in nuclear duty positions, they are silent as to reference to ionizing radiation or chemical exposure or related illness.  

The evidence suggesting the Veteran was exposed to ionizing radiation or hazardous chemical during service is limited to his own lay statements.  He is competent to report on anything capable of lay observation, such as his occupational duties and events he witnessed during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 469-71.  Since he is competent to report his recollection of in-service events that he witnessed, the next issue for consideration is the credibility of the reports.  Id.

In deciding whether the Veteran's reports are credible, the Board considers such factors as possible bias, conflicting statements; internal inconsistency, facial plausibility and consistency with other evidence.  Buchanan, 451 F.3d at 1336-7; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Overall, the Board does not find the Veteran credible in his reports that he had occupational ionizing radiation and chemical exposure during service.  See id.  He reported that he was unwittingly exposed to ionizing radiation and chemicals.  He was then treated for genitourinary symptoms which were mistakenly diagnosed as gonorrhea.  The Board considers such narratives to be facially implausible.  As noted, service records do not include any evidence of ionizing radiation and/or chemical exposure or related illness.  STRs document several routine treatments for gonorrhea.  At separation, the Veteran reported being in good health.   

The Board has considered the Veteran's narratives about in-service occupational accidents involving nuclear and chemical weapons.  To the extent he has detailed these accidents, it would be expected that an accident record or some other military documentation of any incident involving advanced weapons would exist.  He did not report participating in any accident report or investigation.  His service records do not in any way corroborate his reports.  The Board also considers the Veteran's narratives about in-service occupational accidents to be facially implausible and inconsistent with the record.  See id.  For these reasons, his reports about ionizing radiation and/or chemical exposure are not credible and have no probative value.  See id.

A review of the STRs and additional lay statements do not show that the Veteran had heart disease, blood sugar abnormalities, or any prostate disorder during service.  As expected, pertinent clinical findings and laboratory testing were negative for any cardiac, blood sugar, or prostate disorder at his February 1971 separation examination.  He described himself as being in good health on the examination report.  The February 1971 separation examination report is highly probative and heavily weighs against the claims.  

Aside from ionizing radiation and chemical exposure, the Veteran has not contended that he had an additional in-service event, injury, or disease related to his currently claimed disabilities.  There is no evidence that any chronic diseases recognized by 38 C.F.R. § 3.309(a) were noted in service.  Without probative evidence of an in-service event, injury, or disease for which the currently claimed disabilities may be related to, service connection for claimed congestive heart failure, diabetes mellitus Type II, and prostate cancer is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311. 

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for congestive heart failure is denied.

Service connection for prostate cancer is denied.

Service connection for diabetes mellitus, Type II is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


